DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 10/23/2020.
Claim(s) 1-30 is/are currently presenting for examination.
Claim(s) 1, 19, 25, and 28 is/are independent claim(s).
Claim(s) 1, 4-5, 9, 14, 16, 18-19, 22, 25, 28, and 30 is/are rejected.
Claim(s) 2-3, 6-8, 10-13, 15, 17, 20-21, 23-24, 26-27, and 29 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 14, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_20170048715_A1_Fan.
Regarding claim 1, Fan discloses a method for wireless communication by a multiple access point (multi-AP) controller (Fan figure 1, the controller 109 is corresponding to the claimed “multi-AP controller”), comprising: receiving traffic classification information associated with communications between a first access point (AP) of a multi-AP network and one or more wireless stations (STAs) in a first basic service set (BSS) managed by the first AP (Fan figure 1, the AP 101b is corresponding to the claimed “first AP”; figure 2 step S201, paragraph 38, “…the controller 109 receiving information from the different access points and using this to identify any interference-prone pairs of access points (step S201)… the access points may broadcast beacon signals including information such as MAC addresses of their respective user devices, the communication channel currently assigned to them, the signal-to-noise ratios and received signal strength that they and their respective user devices are experiencing”); determining a BSS configuration policy for a second BSS managed by a second AP of the multi-AP network based on the traffic classification information (Fan figure 1, the AP 101c is corresponding to the claimed “second AP”; figure 2 steps S202-S204, and paragraphs 38-48, the controller 109 determines the channel allocation for the APs, which includes AP 101c, based on the received information); and transmitting, to the second AP, a first message that indicates the BSS configuration policy (Fan figure 2 steps S205-S206, the controller 109 allocates channels amongst access points, which includes AP 101c).
Regarding claim 4, Fan discloses the method of claim 1, further comprising: receiving one or more neighbor AP report messages from a plurality of APs of the multi-AP network (Fan paragraph 38, “…The access points may use an Inter-AP Protocol (IAPP) to exchange neighbourhood information between themselves and the controller …”); determining that the first BSS and the second BSS are neighboring BSSs based, at least in part, on the one or more neighbor AP report messages (Fan paragraphs 36, 38, and figure 2 step S201, figure 3); and determining the BSS configuration policy when the first BSS and second BSs are neighboring BSSs (Fan figure 2 steps S202-S204, and paragraphs 36, 38-48, the controller 109 identifies the access points 101b, 101c is an interference-prone pair of access points, and determines the channel allocation for the APs, which includes AP 101c, based on the received information).
Regarding claim 5, Fan discloses the method of claim 4, further comprising: determining a quantity of neighboring BSSs, including the first BSS and the second BSS, that have co-channel interference based on the one or more neighbor AP report messages (Fan figures 2-3, and paragraphs 38-48, number of interference-prone pairs); and determining the BSS configuration policy based, at least in part, on the quantity of neighboring BSSs (Fan figure 2, and paragraphs 38-48, the minimum number of channels M is determined based on the number of APs, and the controller 109 allocates channels amongst access points based on the minimum number of channels M).
Regarding claim 14, Fan discloses the method of claim 1, further comprising: determining that a third AP manages a third BSS that is part of a multi-hop wireless path between the one or more STAs in the first BSS and another device (Fan figure 1, the AP 101a is corresponding to the claimed “third AP”); and transmitting a second message to the third AP that indicates a BSS configuration policy for the third BSS (Fan figure 2 steps S205-S206, the controller 109 allocates channels amongst access points, which includes AP 101a).
Regarding claim 25, Fan discloses the limitations as set forth in claim 1, and further discloses a wireless communication device of a multiple access point (multi-AP) controller, the wireless communication device comprising: at least one modem and at least one processor (Fan figure 1, controller 109. A network device inherently includes at least one processor and modem for performing the basic functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170048715_A1_Fan in view of US_20180302832_A1_Huang (hereinafter, called "Huang-32").
Regarding claim 9, Fan discloses the method of claim 1, but does not explicitly discloses wherein the traffic classification information includes at least one member selected from a group consisting of a latency quality-of-service (QoS) requirement, a traffic type, a service identifier, a traffic timing pattern, a user-configurable QoS setting, and a network-configurable QoS setting.
Huang-32 discloses wherein the traffic classification information includes at least one member selected from a group consisting of a latency quality-of-service (QoS) requirement, a traffic type, a service identifier, a traffic timing pattern, a user-configurable QoS setting, and a network-configurable QoS setting (Huang-32 paragraphs 10, “the performance information may include traffic flow parameters regarding one or more clients of the plurality of APs”, paragraph 43, 50, 53, type of traffic flow, paragraph 70, “The root AP 150 may periodically obtain performance information (such as fronthaul channel utilization and backhaul channel utilization) regarding one or more APs in the network”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huang-32’s the root AP obtaining performance information which includes traffic flow parameters in Fan’s system to let the controller better determining the channel allocation amongst the APs. This method for improving the system of Fan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang-32. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Huang-32 to obtain the invention as specified in claim 9.
Regarding claim 16, Fan discloses the method of claim 1, but does not explicitly discloses wherein the multi-AP controller is included in, or part of, an AP of the multi-AP network.
Huang-32 discloses wherein the multi-AP controller is included in, or part of, an AP of the multi-AP network (Huang-32 figure 1, paragraph 38, “The root AP also may be a Multi-AP Controller of the network”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huang-32’s the root AP obtaining performance information which includes traffic flow parameters in Fan’s system to let the controller better determining the channel allocation amongst the APs. This method for improving the system of Fan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang-32. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Huang-32 to obtain the invention as specified in claim 16.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170048715_A1_Fan in view of US_20210385778_A1_Ahn.
Regarding claim 18, Fan discloses the method of claim 1, but does not explicitly discloses wherein the first message is formatted as an Institute of Electrical and Electronics Engineers (IEEE) 1905 message structured to include the BSS configuration policy in accordance with a multi-AP protocol specification.
Ahn discloses wherein the first message is formatted as an Institute of Electrical and Electronics Engineers (IEEE) 1905 message structured to include the BSS configuration policy in accordance with a multi-AP protocol specification (Ahn figures 10, 14(b), and paragraph 125, “…the MAP controller may encapsulate the DPP configuration response in the 1905 format…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ahn’s the MAP controller encapsulates the DPP configuration response in the 1905 format in Fan’s system to enable the MAP controller and the MAP agent may transmit and receive information by using the abstraction layer (AL) messaging protocol defined in the IEEE 1905.1 standard (Ahn paragraph 78). This method for improving the system of Fan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ahn. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Ahn to obtain the invention as specified in claim 18.

Claim(s) 19, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170048715_A1_Fan in view of US_20180279130_A1_Huang (hereinafter, called "Huang-30").
Regarding claim 19, Fan discloses a method for wireless communication by a first access point (AP) of a multi-AP network (Fan figure 1, the AP 101c is corresponding to the claimed “first AP”), comprising: receiving a first message that indicates a basic service set (BSS) configuration policy for a first BSS managed by the first AP (Fan figure 2 steps S205-S206, the controller 109 allocates channels amongst access points, which includes AP 101c), wherein the BSS configuration policy is based, at least in part, on traffic classification information associated with communications between one or more stations (STAs) in a second BSS managed by a second AP of the multi-AP network (Fan figure 1, the AP 101b is corresponding to the claimed “second AP”; figure 2 step S201, paragraph 38, “…the controller 109 receiving information from the different access points and using this to identify any interference-prone pairs of access points (step S201)… the access points may broadcast beacon signals including information such as MAC addresses of their respective user devices, the communication channel currently assigned to them, the signal-to-noise ratios and received signal strength that they and their respective user devices are experiencing”; figure 2 steps S202-S204, and paragraphs 38-48, the controller 109 determines the channel allocation for the APs, which includes AP 101c, based on the received information); but does not explicitly discloses setting a BSS configuration setting for the first BSS based, at least in part, on the BSS configuration policy indicated in the first message.
Huang-30 discloses setting a BSS configuration setting for the first BSS based, at least in part, on the BSS configuration policy indicated in the first message (Huang-30 figure 3 steps 340-350, and paragraph 79).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huang-30’s an AP performing an enhanced channel selection based on the received list of channels from the root AP in Fan’s system to reduce co-channel interference. This method for improving the system of Fan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang-30. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Huang-30 to obtain the invention as specified in claim 19.
Regarding claim 28, Fan and Huang-30 disclose the limitations as set forth in claim 19, and an apparatus of a first access point (AP) of a multi-AP network, the apparatus comprising: at least one modem configured and at least one processor (Huang-30 figure 11, and paragraph 135).
Regarding claim 30, Fan and Huang-30 disclose the apparatus of claim 28, further comprising: at least one transceiver coupled to the at least one modem; at least one antenna coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver; and a housing that encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the at least one antenna (Huang-30 figure 11, and paragraph 135; and Fan figure 1).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170048715_A1_Fan in view of US_20180279130_A1_Huang (hereinafter, called "Huang-30") and US_20210385778_A1_Ahn.
Regarding claim 22, Fan and Huang-30 disclose the method of claim 19, but do not explicitly disclose further comprising implementing a multi-AP protocol agent in accordance with a multi-AP protocol specification that defines a control relationship between the multi-AP protocol agent and a multi-AP controller of the multi-AP network, wherein the first message is received from the multi-AP controller.
Ahn discloses implementing a multi-AP protocol agent in accordance with a multi-AP protocol specification that defines a control relationship between the multi-AP protocol agent and a multi-AP controller of the multi-AP network (Ahn figures 6-9, paragraphs 78, 82), wherein the first message is received from the multi-AP controller (Ahn figure 10, configuration response is received from the MAP controller).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ahn’s defining the relationship between the Multi-AP agent and Multi-AP controller according to IEEE 1905.1 protocol in Fan and Huang-30’s system to comply with the IEEE standard. This method for improving the system of Fan and Huang-30 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ahn. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan, Huang-30 and Ahn to obtain the invention as specified in claim 22.

Allowable Subject Matter
Claims 2-3, 6-8, 10-13, 15, 17, 20-21, 23-24, 26-27, and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471